Citation Nr: 1811043	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-24 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neurological disability, claimed as a left eye twitch.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975, from December 1997 to September 1998, and from October 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana.

The Veteran appeared at a March 2016 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), of the American Psychiatric Association; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), 4.125(a) (2017).  If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that PTSD was caused by service in Iraq.  The Veteran reported feeling fearful of imminent danger after a convoy in the Veteran's Battalion was hit by an improvised explosive device (IED).  The Veteran reported that sniper fire caused fearfulness and prevented the Veteran from participating in off-duty activities.  Assigned to the Battalion staff's intelligence section, the Veteran monitored daily intelligence on insurgent activity and was exposed to graphic imagery of dead bodies in the aftermath of insurgent attacks.  The Veteran reported that duty caused less anxiety than normal combat engineer duties, but that he never felt safe while in Iraq.  The Veteran presently reports recurrent, involuntary, and intrusive memories from combat operations in Iraq, to include dreams with hostile military themes.

Service personnel records show that during service in Iraq the Veteran tracked and updated situation maps with current significant actions, mapped reconnaissance of missions, and produced graphical intelligence summary reports for the area of operations while assigned to the Battalion staff's intelligence section.
A March 2006 mental health note indicated stressors from adjusting to civilian life after service in Iraq.  The provider noted symptoms of anger, depressed mood, anxiety, and a lack of interest in pleasurable activities.  The examiner noted that the Veteran "did not initially present any PTSD" but opined that further assessment was needed.

A February 2007 medical note assessed that the Veteran's affect was blunted, and mood was expansive.  The provider assessed that the Veteran's internal distress and anger was caused by service in Iraq.

In Mach 2007, a social worker noted symptoms of detachment, intrusive thoughts of the war, impaired concentration, and anger.  The social worker stated the Veteran was diagnosed with PTSD in accordance with the DSM-IV.

However, since the Veteran's claimed stressor is related to the Veteran's fear of hostile terrorist activity, a VA or VA-contracted psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Thus, the Board finds that the social worker's opinion is not competent to support a diagnosis of PTSD due to the fear of hostile military and terrorist activity during service.

A May 2014 VA examiner noted the Veteran's claimed stressor was related to the Veteran's fear of terrorist activity.  However, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD since the Veteran's claimed stressor did not cause distress, nightmares, or hypervigilance.  The examiner diagnosed depression, and opined it was not related to service.

In July 2014, a VA psychologist diagnosed PTSD.  That psychologist noted that the Veteran's stressors were re-experienced in recurring and distressing recollections and dreams, and at exposure to internal and external cues that symbolized or resembled an aspect of the stressors.  That psychologist noted the Veteran displayed symptoms of persistent increased arousal, such as difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  That psychologist opined that PTSD was due to service in Iraq, and that symptoms caused occupational and social impairment with deficiencies in most areas.

The Board finds that the evidence shows a current diagnosis of PTSD, from a VA psychologist who opined that the claimed stressors were related to the Veteran's fear of hostile terrorist activity, and confirmed that the claimed stressors were adequate to support a diagnosis of PTSD.  Additionally, that VA psychologist opined that PTSD was caused by combat service in Iraq, and caused occupational and social impairment with deficiencies in most areas.

Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and find that service connection for PTSD is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) is granted.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a neurological disability, claimed as a left eye twitch, must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A May 2014 VA examiner diagnosed blepharospasm of the left eye.  However, the examiner provided conflicting statements regarding the etiology of the Veteran's blepharospasm.  Accordingly, the Board finds that a new VA examination is required to confirm the etiology of left eye blepharospasm.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  Schedule the Veteran for a VA eye examination.  The examiner must review the claims file, to include this remand, and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should diagnose all eye disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any eye disability was incurred in service or is the result of any incident in service.  Additionally, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any eye disability is due to or the result of service-connected PTSD.  The examiner should reconcile the opinion with previous opinions.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


